Case 7:19-cv-00872-MFU-RSB Document 3 Filed 08/31/20 Page 1 of 1 Pageid#: 75




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

DEONDRAY DANIEL MADDOX,                                 )
    Plaintiff,                                          )         Civil Action No. 7:19cv00872
                                                        )
v.                                                      )         MEMORANDUM OPINION
                                                        )
HAROLD CLARKE, et al.,                                  )         By: Michael F. Urbanski
    Defendants.                                         )         Chief United States District Judge
                                                        )

         Plaintiff Deondray Daniel Maddox, a Virginia inmate proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983. 1 By conditional filing order entered July 27, 2020, the

court assessed a filing fee and directed plaintiff to submit certain financial documentation within

twenty days. See ECF No. 2. The court advised plaintiff that failure to return the required

paperwork would result in dismissal of this action without prejudice. Id. More than twenty days

have elapsed and Maddox has not responded to the court’s order. Accordingly, the court will

dismiss Maddox’s complaint without prejudice. Maddox is advised that the claims raised in this

action may be refiled in a separate action, subject to the applicable statute of limitations.
                      31st day of August, 2020.
         ENTER: This ____
                                                                                     Michael F. Urbanski
                                                                                     Chief U.S. District Judge
                                                                                     2020.08.31 11:58:49 -04'00'
                                                                  ____________________________________
                                                                  Michael F. Urbanski
                                                                  Chief United States District Judge




         1
           The court notes that other inmate plaintiffs are listed in the caption of the complaint; however, only Maddox
has signed the complaint. To the extent he is trying to bring suit on behalf of these other inmates, the court will
consider and deny a motion for certification of a class action. It is inappropriate to certify a class in an action where
a pro se litigant seeks to represent the interests of the class. Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir.
1975) (“[I]t is plain error to permit this imprisoned litigant who is unassisted by counsel to represent his fellow inmates
in a class action.”). “A prisoner cannot act as a ‘knight-errant’ for other prisoners,” and because none of the other
“plaintiffs” have signed the complaint, none of them can proceed as a plaintiff in this action. see Scott v. Sanford,
No. 8:06-3484-MBS-BHH, 2017 U.S. Dist. LEXIS 222453, at *7 (D.S.C. Jan. 4, 2017) (citing Hummer v. Dalton,
657 F.2d 621, 625-626 (4th Cir. 1981); see e.g., Ratcliffe, et al. v. Clarke, et al., 7:20cv333 (W.D. Va. Jun. 15, 2020).
